                                                                             Seyfarth Shaw LLP
                                                                              620 Eighth Avenue
                                                                       New York, New York 10018
                                                                                T (212) 218-5500
                                                                                F (212) 218-5526

                                                                             jegan@seyfarth.com
                                                                                T (212) 218-5291

                                                                               www.seyfarth.com



February 26, 2020

VIA ECF

Hon. Edgardo Ramos
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

Re:    Dominguez v. Marshalls of MA, Inc.,
       Civil Action No.: 1:19-cv-10626 (S.D.N.Y.)

Dear Judge Ramos:

       This Firm represents Defendant Marshalls of MA, Inc. (“Marshalls” or
“Defendant”) in the above-referenced matter. We have conferred with Plaintiff’s counsel
and write, with Plaintiff’s concurrence, to jointly request that the Court: (1) cancel the
pre-motion conference scheduled for February 28, 2020, (2) set a briefing schedule for
Defendant’s forthcoming Motion to Dismiss in light of Plaintiff’s forthcoming amendment
of the Complaint; and (3) stay of discovery pending a decision on the Motion to Dismiss.

      By way of background, Defendant filed a pre-motion letter with the Court on
February 11, 2020 (ECF No. 11), and Plaintiff filed his response on February 14, 2020
(ECF No. 13). The Court has scheduled the pre-motion conference for this Friday,
February 28, 2020 at 11:30 a.m. (ECF No.15).

       The parties have conferred regarding their pre-motion correspondence and
Defendant’s anticipated Motion to Dismiss. Plaintiff intends to amend the Complaint,
including to name additional parties, and Defendant consents to the amendment
pursuant to Fed. R. Civ. P. 15(a)(2). Defendant anticipates that it will renew its Motion
to Dismiss directed at the allegations and claims in the Amended Complaint.

       The parties understand that the Court would normally hold a pre-motion
conference when a pre-motion letter has been filed. However, given the number of
these gift card lawsuits on the Court’s docket and the Court’s likely familiarity with the
issues, the parties request that the Court dispense with the pre-motion conference to
conserve resources and enter the proposed briefing schedule set forth below, which
takes into account Plaintiff’s forthcoming amendment. The parties propose the following
schedule for briefing and anticipated amendment of the pleadings:
                                                                     Hon. Edgardo Ramos
                                                                       February 26, 2020
                                                                                    Page


             Plaintiff’s deadline to file his First Amended Complaint (FAC): March 11,
              2020

             Defendant’s deadline to file a Motion to Dismiss the FAC: April 13, 2020

             Plaintiff’s deadline to file his Opposition to Defendant’s Motion to Dismiss
              the FAC: May 13, 2020

             Defendant’s deadline to file its Reply in support of its Motion to Dismiss
              the FAC: June 3, 2020

       The requested relief will save the Court and the parties the expenditure of
potentially unnecessary resources in holding the pre-motion conference and conducting
any discovery, as Defendant’s anticipated motion, if granted, would be fully dispositive
of Plaintiff’s claims. Alternatively, if the Court would like to hold a pre-motion
conference, then the parties respectfully request that the conference scheduled for
February 28, 2019 be adjourned until after Plaintiff files his FAC.

       This is the first such request, which will not affect any other scheduled dates. We
thank the Court for its time and attention to this matter, and for its consideration of this
application.



Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan                                                                      X



John W. Egan

                                                                      Feb. 27, 2020
cc:    All counsel of record (via ECF)
